DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      INESTIN PETIT-HOMME,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                     Nos. 4D22-1411, 4D22-1440

                          [August 18, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 98-1620CF10A.

  Inestin Petit-Homme, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.